        Case 1:19-cv-01161-KPF Document 29 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                          Plaintiff,
                                                     19 Civ. 1161 (KPF)
                   -v.-
                                                          ORDER
ROBERT ALEXANDER, and KIZZANG,
LLC,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 1, 2020, the Court lifted the stay on this action after realizing

that Defendant Alexander had pleaded guilty in his criminal case. (Dkt. #23).

The Court also ordered the parties to provide a letter to the Court on or before

April 24, 2020 informing the Court as to how they would like this case to

proceed. (See id.). On April 23, 2020, the Court received a letter from Plaintiff

United States Securities and Exchange Commission (“SEC”), stating that the

parties believed they would be able to reach a settlement in this matter. (Dkt.

#24). The Court endorsed the letter the same day and ordered the parties to

provide another status update on or before May 22, 2020, advising the Court if

the parties had reached a settlement in this case or otherwise proposing next

steps in the action. (Dkt. #25).

      By letter dated May 13, 2020, Alexander asked the Court to stay this

case pending his sentencing in his criminal case, which is scheduled for

October 6, 2020. (Dkt. #27). By letter dated May 22, 2020, the SEC informed

the Court that the parties have not reached a settlement in this matter. (Dkt.
          Case 1:19-cv-01161-KPF Document 29 Filed 05/26/20 Page 2 of 2



#26). The SEC opposes Alexander’s request for a stay pending his sentencing

and asks the Court to enter a case management plan and scheduling order.

(Id.).

         The Court agrees with the SEC that, at this stage, a further stay of this

case is inappropriate. Alexander has already pleaded guilty in his criminal

case and he provides no reason why this case cannot proceed before his

sentencing in his criminal case. Accordingly, Alexander’s request for a stay of

this action is DENIED.

         Further, the SEC indicates that it may move for default judgment against

Alexander and Defendant Kizzang, LLC (“Kizzang”) because neither defendant

has filed an answer or responsive pleading in this case. (Dkt. #26). Despite

being served on April 3, 2019 (see Dkt. #12), Alexander has appeared in this

action only to request stays and to update the Court on his criminal case.

Kizzang was also served on April 3, 2019 (Dkt. #13), but has not appeared in

this action at all. Accordingly, Defendants are hereby ORDERED to file an

answer or otherwise respond to the Complaint (Dkt. #1) on or before June 30,

2020. At that time, the Court will decide whether to enter a case management

plan and scheduling order or set a schedule for default judgment proceedings.

         SO ORDERED.

 Dated: May 26, 2020
        New York, New York

A copy of this Order was mailed by Chambers to:    KATHERINE POLK FAILLA
 by email to Robert Alexander at                  United States District Judge
 robert.alexander@kizzang.com;
                                                    A copy of this Order was mailed by Chambers to:
 and by email to Peter J. Gleason
 at PJGLEASON@aol.com                               Robert Alexander
                                                    43 B Glen Cove Road
                                                    #336
                                                    Greenvale, NY 11548
